STORY, Circuit Justice,
after stating the facts, and reviewing the decisions, said: 1 have no doubt whatsoever, that the assignment having been made with a full knowledge of all the facts, the assignee must take the same, subject to all the known equities between the original parties. To give it any other and further effect would, in my judgment, contravene the policy of the statute of Maine, and make it an instrument of injustice, as well as of fraud. In no sense can an assignee be said to be a bona fide holder of an assignment without fraud, who, by procuring that assignment, seeks to defeat the just rights of the other party. Notice is universally deemed, if not at law, at least in equity, to place the party in a situation of a trustee, as to all the rights, which he acquires, affected "by that notice. He, who has notice of equities, which he seeks to defeat, is, in the eyes of a court of equity, deemed guilty of a constructive fraud; and he is not a bona fide holder, although he may have paid a valuable consideration therefor. In the sense, then, of the statute of Maine the assignee is not within the saving of the proviso: for the claim has not been “assigned to him bona fide and without fraud.”
It appears to me, therefore, that the verdict for the plaintiff ought to be set aside. I wish to add, that there is nothing in the case of Greene v. Darling [Case No. 5,765], or that of Howe v. Sheppard [Id. 6,773], that, in the slightest degree, infringes the doctrine stated in the present opinion.
Verdict set aside.